DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on December 09, 2021. Claims 4 and 7 have been amended. Accordingly, claims 1-9 are currently pending.

Response to Remarks/Arguments
3.       The objections as set forth in the previous rejection mailed on 09/09/21 have been withdrawn due to proper amendments and/or persuasive arguments. However, in response to Applicant’s arguments, see page 7 (103 rejections), with regard to claims 1, 7 and their dependent claims filed on 12/09/21 have been fully considered but they are not persuasive.
In the remarks of the Applicant’s response, with regard to 1, 7 and their dependent claims, Applicant argues that in Gorecki, M is an integer chosen form a very limited range whereas in Claims 1 and 7, M is greater than 1 including a fraction. 
Examiner respectfully disagrees, first, independent claims do not recite “where M is any number including a fraction greater than 1”. Second, as pointed out in the previous rejection that Gorecki discloses in Paragraphs 52-53, M to be any desired value.
Therefore, in light of broad claim language the arguments are not persuasive as the cited references disclose all the limitations, thus the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) and in view of Gorecki (US 2003/0035474 A1 –Previously Cited).

Regarding claims 7 & 1, AAPA teaches a communication module (Figure 1 & Paragraph 8: Fig. 1 illustrates a technical problem in a conventional FIR filter) comprising 20a digital signal processor (Figure 1: DSP) having an equalizer (Figure 1: FIR); and an assembly or a part connected (Figure 1: Connected Part/Assbl) to the digital signal processor (Figure 1: DSP), Figure 1: FIR) includes 25a first tapped delay line in which N (where N is a positive integer) taps are connected in cascade (Figure 1: τ…τ), a first multiplier configured to multiply signals extracted from the N taps by corresponding coefficients (Figure 1: C0…Cn), wherein the first tapped delay line has a fixed delay (Figure 1: τ (1 bit)…τ (1 bit)), and wherein a value is determined in accordance with a reflection (Figure 1: Reflecting Zone) generated 10between the digital signal processor (Figure 1: DSP) and the assembly or the part (Figure 1: Connected Part/Assbl). Although AAPA teaches the equalizer, AAPA does not explicitly disclose a second tapped delay line connected in parallel with the first tapped delay line, the 30second tapped delay line having one tap, a second multiplier configured to multiply 35a signal output from the second tapped delay line by a second coefficient, and an adder configured to add products of the 2120-00129USO first multiplier and a product of the second multiplier, and the second tapped delay line 5has a variable delay changeable at a 1/M resolution of the fixed delay, where M is a number greater than 1. In a related field of endeavor, Gorecki discloses a second tapped delay line (Figure 6: Roving Tap) connected in parallel with the first tapped delay line (Figure 6: Fixed Transmit Equalizer), the 30second tapped delay line having one tap (Figure 6: Z-M), a second multiplier configured to multiply 35a signal output from the second tapped delay line by a second coefficient (Figure 6: Roving Tap “X” and “Hr”), and an adder (Figure 6: Σ) configured to add products of the 2120-00129USO first multiplier (Figure 6: Fixed Transmit Equalizer) and a product of the second multiplier (Figure 6: Roving Tap), and the second tapped delay line 5has a variable delay changeable at a 1/M resolution of the fixed delay, where M is a number greater than 1 (Figure 6: Roving Tap, Z-M, Paragraph 52: M is chosen to be the position that produces the largest absolute value accumulated correlation & Paragraph 53: M = a desired delay). It would have been obvious to one ordinary skill in the art before the effective Paragraph 12.

Regarding claim 5, The combination of AAPA and Gorecki teaches the equalizer as claimed in claim 1. In addition, Gorecki discloses wherein 10the second multiplier is connected to an output of the variable delay (Figure 6: Roving Tap “X” & “Hr”).  

Regarding claim 6, Gorecki further discloses wherein 15the first multiplier includes N multipliers respectively connected to the N taps (Figure 6: Fixed Transmit Equalizer & “X”/“H0”, “X”/“H2”).  

6.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gorecki.

Regarding claim 1, Gorecki teaches an equalizer (Figure 6) comprising: a first tapped delay line in which N taps are connected in cascade, where N is a positive integer (Figure 6: Fixed Transmit Equalizer); a second tapped delay line connected in parallel with the first tapped delay line (Figure 6: Roving Tap), the 10second tapped delay line having one tap (Figure 6: Z-M); a first multiplier configured to multiply signals extracted from the N taps by corresponding coefficients (Figure 6: Fixed Transmit Equalizer & “X”/“H0”, “X”/“H2”); a second multiplier configured to multiply a 15signal output from the second tapped delay line by a second coefficient (Figure 6: Roving Tap “X” & “Hr”); and an adder configured to add products (Figure 6: Σ)  of the first multiplier (Figure 6: Fixed Transmit Equalizer & “X”/“H0”,  “X”/“H2”) and a product of the second multiplier (Figure 6: Roving Tap “X” & “Hr”), 20wherein the first tapped delay line has a fixed Figure 6: Fixed Transmit Equalizer & “Z-1/2”,  “Z-1/2”), and the second tapped delay line has a variable delay, where M is a number greater than 1 (Figure 6: Z-M). Although Gorecki teaches the second tapped delay line with the variable delay, Gorecki does not explicitly discloses the variable delay changeable at a 1/M resolution of the fixed delay. Yet Gorecki discloses in Paragraph 52: M is chosen to be the position that produces the largest absolute value accumulated correlation & Paragraph 53: M = a desired delay. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify M to achieve a desirable resolution. One of ordinary skill in the art would be motivated to do so to increase performance, Paragraph 12.

Regarding claim 5, Gorecki further discloses wherein 10the second multiplier is connected to an output of the variable delay (Figure 6: Roving Tap “X” & “Hr”).  

Regarding claim 6, Gorecki also discloses wherein 15the first multiplier includes N multipliers respectively connected to the N taps (Figure 6: Fixed Transmit Equalizer & “X”/“H0”,  “X”/“H2”).

Allowable Subject Matter
7.	Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action. 

9.       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633